Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) filed on 02/22/2021. There are a total of 30 claims pending in the application. Claims 2-3, 6, 12-13, 16, 22-23, and 26 have been amended; no claims have been canceled or added.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 07/04/2019.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3, 13, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 3 recites the limitation:
“wherein when the quantity of data stored in the second physical erasing unit group reaches [[the]] a capacity all the data stored in the plurality of first physical erasing units of the first physical erasing unit group has been erased.” (Emphasis added).

It is not clear whether capacity means a full capacity, a threshold capacity, or any other capacity limit. What is correlation between data in the first and the second erasing unit groups? Has the data of the first physical erasing unit group that has been erased is stored in the second physical erasing unit prior to the erasing? The claim limitation(s)/language as recited is unclear and ambiguous to the Examiner. Claims 13 and 23 recite similar limitations and are rejected on the same ground of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 11, 16-17, 21, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asnaashari et al. “Asnaashari” (US 2010/0228928 A1).
4.	In regard to claim 1 Asnaashari teaches:    
“A data erasing method (e.g., claims 33-34), applied to a rewritable non-volatile memory module (e.g., ¶ 0038; memory unit 325 in Fig. 3), wherein the rewritable non-volatile memory module comprises a plurality of physical erasing unit groups (e.g., ¶ 0040; Figs. 2-3), each of the plurality of physical erasing unit groups is provided with a plurality of physical erasing units (e.g., ¶ 0016, Fig. 1, the cells in each physical block can be erased together in a single operation—e.g., physical block is an erasing unit), and the data erasing method comprises: selecting a first physical erasing unit group from the plurality of physical erasing unit groups;” (e.g., ¶¶ 0011, 0043, Fig. 2, group of planes 240-0 to 240-1). Asnaashari teaches a plurality group with each group comprising of two or more planes and each plane include a plurality of blocks (e.g., erasing units).
“and performing an erase operation for the first physical erasing unit group, wherein the first physical erasing unit group comprises a plurality of first physical erasing units, and the number of at least one second physical erasing unit used to perform the erase operation at the same time point of the plurality of first physical erasing units is different from the number of the plurality of first physical erasing units.” (e.g., ¶ 0086).
5.	In regard to claim 11 Asnaashari teaches:
“A memory control circuit unit (e.g., controller 320 in Fig. 3), configured to control a rewritable non-volatile memory module (e.g., memory unit 325 in Fig. 3), wherein the rewritable non-volatile memory module comprises a plurality of physical erasing unit groups (e.g., ¶¶ 0016, 0043, Figs. 1-2, blocks of memory may be erased together as a  super blocks 245-0 to 245-N), each of the plurality of physical erasing unit groups is provided with a plurality of physical erasing units,” (e.g., ¶¶ 0011, 0043, Fig. 2, group of planes 240-0 to 240-1). Asnaashari teaches a plurality groups with each group comprising of two or more planes and each plane includes a plurality of blocks (e.g., erasing units). 
“and the memory control circuit unit comprises: a host interface (e.g., host interface 324 in Fig. 3), configured to be coupled to a host system;” (e.g., ¶ 0037, Fig. 3).
“a memory interface (e.g., array interface 326 in Fig. 3), configured to be coupled to the rewritable non-volatile memory module;” (e.g., ¶ 0041).
“and a memory management circuit, coupled to the host interface and the memory interface (e.g., ¶¶ 0040-0041; Fig. 3), wherein the memory management circuit is configured to select a first physical erasing unit group from the plurality of physical erasing unit groups,” (e.g., ¶ 0086).
“wherein the memory management circuit is further configured to perform an erase operation for the first physical erasing unit group, wherein the first physical erasing unit group comprises a plurality of first physical erasing units, and the number of at least one (e.g., ¶ 0086).
6.	In regard to claim 21 Asnaashari teaches:
“A memory storage device (e.g., Fig. 3), comprising: a connecting interface unit (e.g., host interface 324 in Fig. 3), configured to be coupled to a host system;” (e.g., ¶ 0041).
“a rewritable non-volatile memory module (e.g., ¶ 0038; memory unit 325 in Fig. 3), comprising a plurality of physical erasing unit groups (e.g., ¶ 0025, Fig. 2, groups 240-0 and 240-1), wherein each of the plurality of physical erasing unit groups is provided with a plurality of physical erasing units;” (e.g., ¶¶ 0011, 0043, Fig. 2, group of planes 240-0 to 240-1). Asnaashari teaches a plurality groups with each group comprising of two or more planes and each plane includes a plurality of blocks (e.g., erasing units).
“and a memory control circuit unit (e.g., controller 320 in Fig. 3), coupled to the connecting interface unit (e.g., array interface 326 in Fig. 3), and the rewritable non-volatile memory module (e.g., memory unit 325 in Fig. 3), wherein the memory control circuit unit is configured to select a first physical erasing unit group from the plurality of physical erasing unit groups, wherein the memory control circuit unit is further configured to perform an erase operation for the first physical erasing unit group, wherein the first physical erasing unit group comprises a plurality of first physical erasing units, and the number of at least one second physical erasing unit used to perform the erase operation at the same time point of the plurality of first physical (e.g., ¶ 0086).
7.	In regard to claims 6, 16, and 26 Asnaashari further teaches: 
“wherein before the erase operation is performed for the first physical erasing unit group, the method further comprises: adjusting the sequence of performing a write operation for the plurality of first physical erasing units;” (e.g., ¶¶ 0055-00565). Changing (e.g., adjusting) sequence of write operation to round-robin basis. 
“and performing the write operation for the plurality of first physical erasing units according to the write sequence and a write instruction, so that at least one sixth physical erasing unit of the plurality of first physical erasing units still comprises usable storage space when the storage space of the second physical erasing unit is full.” (e.g., ¶¶ 0033, 0070-0071). Fig. 4A group 3 435 selected to write at LBA 0 431. Super blocks SB0-SB0 are used (e.g., full). The super block at SB2 441 is written (marked as used, Fig. 4B). Asnaashari teaches pages of physical blocks associated with a particular super block can be concurrently written. However, the number of erasing units (e.g., blocks) still usable depends on amount of data written and number of blocks in a super block. Assigning a specific number is a designed choice and does not carry any patentable weight.
8.	In regard to claims 7, 17, and 27 Asnaashari further teaches: 
“wherein in the plurality of physical erasing unit groups, the plurality of physical erasing units in the same physical erasing unit group correspond to the same index code in a (e.g., ¶ 0036, look-up table; ¶ 0070). LBA is used as an index to the look-up (e.g., mapping) table to determine the corresponding PBA associated with a superblock comprising a plurality of blocks (e.g., erasing units).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 18-19, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari in view of Liang “Liang” (US 2015/0293809 A1).
9.	In regard to claims 8, 18, and 28 Asnaashari teaches all limitations included in claims 1, 11, and 21 but does not appear to expressly teach while Liang discloses: 
(e.g., ¶¶ 0042, 0096) programming the upper page of memory cell with dummy data only after the lower paged programmed with data.
Disclosures by Asnaashari and Liang are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory block selection taught by Asnaashari to include the programming units or pages erasing unit disclosed by Liang.
The motivation for including the programming units as taught by paragraph [0086] of Liang is to extend lifespan of the rewritable non-volatile memory.
Therefore, it would have been obvious to combine teaching of Liang with Asnaashari to
obtain the invention as specified in the claim.
10.	In regard to claims 9, 19, and 29 Asnaashari further teaches: 
“wherein each of the plurality of first physical erasing units of the first physical erasing unit group comprises a first physical programming unit, and when continuous data is written into the first physical erasing unit group, a plurality of logic addresses corresponding to the plurality of data stored in the first physical programming unit of the (e.g., ¶ 0065) continuously writing data corresponding to the command from the host to memory. 

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari in view of Inbar et al.  “Inbar” (US 2016/0124668 A1).
11.	In regard to claims 10, 20, and 30 Asnaashari teaches all limitations included in claims 1, 11, and 21 but does not appear to expressly teach while Inbar discloses:
“wherein each of the plurality of first physical erasing units of the first physical erasing unit group comprises a first physical programming unit and a second physical programming unit, when continuous data is written into the first physical erasing unit group, a logic address corresponding to the data stored in the first physical programming unit of a seventh physical erasing unit of the first physical erasing unit group and a logic address corresponding to the data stored in the second physical programming unit of the seventh physical erasing unit are not continuous, and the first physical programming unit and the second physical programming unit of the seventh physical erasing unit are continuously arranged in physical.” (e.g., ¶ 0057) data may be stored in a storage block or metablock in various ways, contiguously or non-contiguously.
Disclosures by Asnaashari and Inbar are analogous because they are in the same field of endeavor and/or solving a similar or common problem.

The motivation for including the writing or programming data contiguously or non-contiguously as taught by paragraph [0007] of Inbar is to minimize the number of times data in a single source page is split to be copied to different destination pages, and/or the number of sense operations performed to copy the data.
Therefore, it would have been obvious to combine teaching of Inbar with Asnaashari to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 2-5, 12-15, and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant arguments have been fully considered but they are not persuasive. In view of claims amendments the rejection of claims 2-6, 12-16, and 22-26 under 35 USC §112(b), second paragraph, related to the improper antecedent basis are withdrawn. However, claims 3, 13, and 23 were also rejected under 35 USC §112(b), second paragraph as being indefinite. The amendment has overcome the improper antecedent 
“wherein when the quantity of data stored in the second physical erasing unit group reaches [[the]] a capacity all the data stored in the plurality of first physical erasing units of the first physical erasing unit group has been erased.” (Emphasis added).

The Remarks has not responded to this rejection. First, what the reaching a capacity of the second physical erasing unit group means? Is it reaching a full capacity, a threshold capacity, or any other portion of storage capacity? Second, is any correlation between data stores in the second physical erasing unit group and first physical erasing unit group? What happens to the data that stored in the first physical erasing unit that has been erased? Shouldn’t be stored to the second storage unit before erasure?
 
In regard to prior art rejection of the independent of claim 1, the page 15 Remarks recites the independent claim 1 with some portions of claim emphasized (e.g., highlighted). Then page 16 of the Remarks state:
“The rejections are respectively traversed. Rationales are discussed in detail hereafter.
Referring to paragraph [0086] of Asnaashari, Asnaashari discloses that blocks in a super block are erased substantially simultaneously (erased together). Moreover, a super block in Group 0 can be erased after super blocks of Group 1, Group 2, and Group 3 are erased.
Therefore, Asnaashari does not teach or suggest that only some blocks in a super block are erased.
For at least the above reasons, it is respectfully submitted that Asnaashari fails to teach or suggest at least ''each of the plurality of physical erasing unit groups is provided with a plurality of physical erasing units, the number of at least one second physical erasing unit used to perform the erase operation at the same time point of the plurality of first physical erasing units is different from the number of the plurality of first physical erasing units'’, and fails to anticipate claim 1. Therefore, claim 1 is novel and patentable over the cited art of record, and withdrawal of the rejection on claim 1 is respectfully requested.”
The Examiner respectfully submits what is argued is not in the claim. The claim does not recites: “only some blocks in a super block are erased”
For convenience, paragraph [0086] of Asnaashari is reproduced as shown below:
“[0086] In one or more embodiments, erase operations are performed by erasing each of the physical blocks within a particular Super Block substantially simultaneously. For instance, with reference to FIG. 2, each of the physical blocks within Super Block 245-0 of Group 240-0 can be erased substantially simultaneously. In one or more embodiments, erasures of old blocks can be performed uniformly across different Groups. For instance, with reference to FIG. 2, the physical blocks within Super Block 245-1 of both Group 240-0 and 240-1 can be erased simultaneously. In one or more embodiments, the erasure of old blocks can be performed in a round-robin manner. For instance, with reference to FIG. 4A, a Super Block from GROUP 0 can be erased, and another Super Block from GROUP 0 may be prevented from being erased until a Super Block from each of GROUP 1, GROUP 2, and GROUP 3 has been erased.” (Emphasis added).


Asnaashari discloses a group comprises two or more planes and a plane contains a plurality of blocks.  Asnaashari also teaches that each super block of plurality super blocks includes a physical block from each of at least two planes (e.g., see paragraph 0011 of Asnaashari). Erasing a plurality of blocks in a super block simultaneously comprises erasing a physical block from each of different planes (e.g., a plane comprises a plurality erasing units). Furthermore, paragraph [0086] further discloses that two super blocks from two different erasing group also may be erased simultaneously. Asnaashari in paragraph [0086] also teaches that in some embodiment erasure of old blocks can be performed in round-robin manner. However, the Examiner respectfully submits Asnaashari teaches all limitations recited in the independent claim 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
November 20, 2020